

	

		II

		Calendar No. 411

		109th CONGRESS

		2d Session

		S. 2197

		[Report No. 109–249]

		IN THE SENATE OF THE UNITED STATES

		

			January 26, 2006

			Mr. Domenici (for

			 himself, Mr. Bingaman,

			 Mr. Alexander, Ms. Mikulski, Mr.

			 Lugar, Mr. Dodd,

			 Mr. Hatch, Mr.

			 Obama, Mr. Warner,

			 Mr. Lieberman, Mr. Bond, Mrs.

			 Murray, Mr. Burns,

			 Mr. Bayh, Mr.

			 Craig, Ms. Cantwell,

			 Mrs. Hutchison, Mr. Menendez, Mr.

			 DeWine, Mr. Kohl,

			 Mr. Thomas, Mr.

			 Kerry, Mr. Smith,

			 Mr. Nelson of Florida,

			 Mr. Voinovich, Mr. Leahy, Mr.

			 Allen, Mr. Akaka,

			 Mr. Talent, Mrs. Clinton, Mr.

			 Chambliss, Ms. Stabenow,

			 Mr. Cornyn, Mr.

			 Dayton, Mr. Coleman,

			 Mr. Salazar, Mr. Martinez, Mr.

			 Inouye, Mr. Stevens,

			 Mr. Biden, Mr.

			 Cochran, Mr. Hagel,

			 Ms. Murkowski, Mr. Pryor, Ms.

			 Collins, Mr. Vitter,

			 Ms. Landrieu, Mr. Lautenberg, Mr.

			 Johnson, Mr. McConnell,

			 Ms. Snowe, Mr.

			 Specter, Mr. Reed,

			 Mr. Frist, Mr.

			 Schumer, Mr. Dorgan,

			 Mr. Sarbanes, Mr. Reid, Mr.

			 Rockefeller, Mr. Carper,

			 Mr. Bunning, Mr. Burr, Mr.

			 Grassley, Mr. Harkin,

			 Mrs. Lincoln, Mrs. Boxer, and Mr.

			 Crapo) introduced the following bill; which was read twice and

			 referred to the

			 Committee on Energy and Natural

			 Resources

		

		

			April 24, 2006

			Reported by Mr.

			 Domenici, with an amendment

			Strike out all after the enacting clause and insert

			 the part printed in italic

		

		A BILL

		To improve the global competitiveness of the United

		  States in science and energy technology, to strengthen basic research programs

		  at the Department of Energy, and to provide support for mathematics and science

		  education at all levels through the resources available through the Department

		  of Energy, including at the National Laboratories.

	

	

		1.Short titleThis Act may be cited as the

			 Protecting America’s Competitive Edge

			 Through Energy Act of 2006 or the PACE–Energy

			 Act.

		2.Mathematics, science,

			 and engineering education at the Department of Energy

			(a)Science

			 education programsSection 3164 of the Department of Energy

			 Science Education Enhancement Act (42 U.S.C. 7381a) is amended—

				(1)by redesignating

			 subsections (b) through (d) as subsections (c) through (e),

			 respectively;

				(2)by inserting after

			 subsection (a) the following:

					

						(b)Organization of

				mathematics, science, and engineering education programs

							(1)Director of

				Mathematics, Science and Engineering EducationThe Secretary,

				acting through the Under Secretary for Science (referred to in this subsection

				as the Under Secretary), shall appoint a Director of Mathematics,

				Science, and Engineering Education (referred to in this subsection as the

				Director) with the principal responsibility for administering

				mathematics, science, and engineering education programs of the

				Department.

							(2)QualificationsThe

				Director shall be an individual, who by reason of professional background and

				experience, is specially qualified to advise the Under Secretary on all matters

				pertaining to mathematics, science, and engineering education at the

				Department.

							(3)DutiesThe

				Director shall—

								(A)oversee all

				mathematics, science, and engineering education programs of the

				Department;

								(B)represent the

				Department as the principal interagency liaison for all mathematics, science,

				and engineering education programs, unless otherwise represented by the

				Secretary or the Under Secretary;

								(C)prepare the annual

				budget and advise the Under Secretary on all budgetary issues for mathematics,

				science, and engineering education programs of the Department; and

								(D)perform other such

				matters related to mathematics, science, and engineering education as are

				required by the Secretary or the Under Secretary.

								(4)Staff and other

				resourcesThe Secretary shall assign to the Director such

				personnel and other resources as the Secretary considers necessary to permit

				the Director to carry out the duties of the Director.

							(5)AssessmentThe

				Secretary shall offer to enter into a contract with the National Academy of

				Sciences under which the National Academy, not later than 5 years after, and

				not later than 10 years after, the date of enactment of this paragraph, shall

				assess the performance of the mathematics, science, and engineering education

				programs of the Department.

							(6)Authorization of

				appropriationsThere are authorized to be appropriated such sums

				as are necessary to carry out this

				subsection.

							;

				and

				(3)by striking

			 subsection (d) (as redesignated by paragraph (1)) and inserting the

			 following:

					

						(d)Mathematics,

				Science, and Engineering Education FundThe Secretary shall

				establish a Mathematics, Science, and Engineering Education Fund, using not

				less than 0.3 percent of the amount made available to the Department for

				research, development, demonstration, and commercial application for each

				fiscal year, to carry out sections 3165, 3166, and

				3167.

						.

				(b)DefinitionSection

			 3168 of the Department of Energy Science Education Enhancement Act (42 U.S.C.

			 7381d) is amended by adding at the end the following:

				

					(5)National

				LaboratoryThe term National Laboratory has the

				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.

				15801).

					.

			(c)Mathematics,

			 science, and engineering education programsThe Department of

			 Energy Science Education Enhancement Act (42 U.S.C. 7381 et seq.) is

			 amended—

				(1)by inserting after

			 section 3162 the following:

					

						AScience education

				enhancement

						;

				

				(2)in section 3169,

			 by striking part and inserting subpart;

			 and

				(3)by adding at the

			 end the following:

					

						BMathematics,

				science, and engineering education programs

							3170.DefinitionsIn this subpart:

								(1)DirectorThe

				term Director means the Director of Mathematics, Science, and

				Engineering Education.

								(2)National

				laboratoryThe term National Laboratory has the

				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.

				15801).

								1Assistance for

				specialty schools for mathematics and science

								3171.Assistance for

				specialty schools for mathematics and science

									(a)In

				generalConsistent with sections 3165 and 3166, the Director

				shall make available necessary funds for a program using scientific and

				engineering staff of the National Laboratories, in which the staff—

										(1)assists teaching

				courses at statewide specialty secondary schools that provide comprehensive

				mathematics and science (including engineering) education; and

										(2)uses National

				Laboratory scientific equipment in the teaching of the courses.

										(b)Report to

				CongressNot later than 2 years after the date of enactment of

				the Protecting America’s Competitive Edge

				Through Energy Act of 2006, the Director shall submit a report to

				the appropriate committees of Congress detailing the impact of the activities

				assisted with funds made available under this section.

									2Experiential-Based

				Learning Opportunities

								3175.Experiential-based

				learning opportunities

									(a)Internships

				authorizedFrom the amounts authorized under subsection (d), the

				Secretary, acting through the Director, shall establish a summer internship

				program for middle school and secondary school students that shall—

										(1)provide the

				students with internships at the National Laboratories; and

										(2)promote

				experiential, hands-on learning in mathematics or science.

										(b)Eligibility

				criteriaThe Director shall establish criteria to determine the

				sufficient level of academic preparedness necessary for a student to be

				eligible for an internship under this section.

									(c)Priority

										(1)In

				generalThe Director shall give priority for an internship under

				this section to a student who meets the eligibility criteria described in

				subsection (b) and who attends a school—

											(A)(i)in which not less than

				40 percent of the children enrolled in the school are from low-income families;

				or

												(ii)that is

				designated with a school locale code of 7 or 8, as determined by the Secretary

				of Education; and

												(B)for which there

				is—

												(i)a high percentage

				of teachers who are not teaching in the academic subject areas or grade levels

				in which the teachers were trained to teach;

												(ii)a high teacher

				turnover rate; or

												(iii)a high

				percentage of teachers with emergency, provisional, or temporary certification

				or licenses.

												(2)CoordinationThe

				Director shall consult with the Secretary of Education in order to determine

				whether a student meets the priority requirements of this subsection.

										(d)Authorization of

				appropriationsThere is authorized to be appropriated to carry

				out this section $50,000,000 for each of the fiscal years 2007 through

				2013.

									3National

				Laboratories Centers of Excellence in Mathematics and Science

				Education

								3181.National

				Laboratories Centers of Excellence in Mathematics and Science

				Education

									(a)In

				generalThe Secretary shall establish at each of the National

				Laboratories a program to support a Center of Excellence in Mathematics and

				Science at 1 public secondary school located in the region of the National

				Laboratory to provide assistance in accordance with subsection (c).

									(b)GoalsThe

				Secretary shall establish goals and performance assessments for each Center of

				Excellence authorized under subsection (a).

									(c)AssistanceConsistent

				with sections 3165 and 3166, the Director shall make available necessary funds

				for a program using scientific and engineering staff of the National

				Laboratories, during which the staff—

										(1)assists teaching

				courses at the Centers of Excellence in Mathematics and Science; and

										(2)uses National

				Laboratory scientific equipment in the teaching of the courses.

										(d)EvaluationThe Secretary shall consider the results of

				the performance assessments required under subsection (b) in any performance

				review of a National Laboratories management and operations contractor.

									4Summer

				Institutes

								3185.Summer

				institutes

									(a)Definition of

				summer instituteIn this section, the term summer

				institute means an institute at a National Laboratory, conducted during

				the summer, that—

										(1)is conducted for a

				period of not less than 2 weeks;

										(2)includes, as a

				component, a program that provides direct interaction between students and

				faculty; and

										(3)provides for

				follow-up training during the academic year.

										(b)Summer institute

				programs authorizedThe Secretary, acting through the Director,

				shall establish or expand program of summer institutes at each of the National

				Laboratories to provide additional training to strengthen the mathematics and

				science teaching skills of teachers employed at public schools in kindergarten

				through grade 12 education, with a particular focus on teachers of kindergarten

				through grade 8.

									5Distinguished

				scientist program

								3191.Distinguished

				scientist program

									(a)PurposeThe

				purpose of this section is to promote scientific and academic excellence at

				National Laboratories.

									(b)EstablishmentThe

				Secretary, acting through the Director and in consultation with the Director of

				the Office of Science, shall establish a program to support the appointment of

				distinguished scientists by National Laboratories.

									(c)QualificationsSuccessful

				candidates under this section shall be persons who, by reason of professional

				background and experience, are able to bring international recognition to the

				appointing National Laboratory in their field of scientific endeavor.

									(d)SelectionA

				distinguished scientist appointed under this section shall be selected through

				an open peer review process.

									(e)AppointmentAn

				appointment by a National Laboratory under this section shall be at the rank of

				the highest grade of distinguished scientist or technical staff of the National

				Laboratory.

									(f)DurationAn

				appointment under this section shall be for 6 years, consisting of 2 3-year

				funding allotments.

									(g)Use of

				fundsFunds made available under this section may be used

				for—

										(1)the salary of the

				distinguished scientist and support staff;

										(2)undergraduate,

				graduate, and post-doctoral appointments;

										(3)research-related

				equipment;

										(4)professional

				travel; and

										(5)such other

				requirements as the Director determines are necessary to carry out the purpose

				of the program.

										(h)Review

										(1)In

				generalThe appointment of a distinguished scientist under this

				section shall be reviewed at the end of the first 3-year allotment for the

				distinguished scientist through an open peer review process to determine if the

				appointment is meeting the purpose of this section under subsection (a).

										(2)FundingFunding

				of the appointment of the distinguished scientist for the second 3-year

				allotment shall be determined based on the review conducted under paragraph

				(1).

										.

				3.Department of

			 Energy early-career research grants

			(a)PurposeIt

			 is the purpose of this section to authorize research grants in the Department

			 of Energy for early-career scientists and engineers for purposes of pursuing

			 independent research.

			(b)Definition of

			 eligible early-career researcherIn this section, the term

			 eligible early-career researcher means an individual who—

				(1)completed a

			 doctorate or other terminal degree not more than 10 years before the date of

			 enactment of this Act and has demonstrated promise in the field of science,

			 technology, engineering, or mathematics; or

				(2)has an equivalent

			 professional qualification in the field of science, technology, engineering, or

			 mathematics.

				(c)Grant program

			 authorized

				(1)In

			 generalThe Secretary of Energy, through the Director of the

			 Office of Science of the Department of Energy, shall award not less than 65

			 grants per year to outstanding eligible early-career researchers to support the

			 work of such researchers in the Department, particularly the National

			 Laboratories, or other federally-funded research and development

			 centers.

				(2)ApplicationAn

			 eligible early-career researcher who desires to receive a grant under this

			 section shall submit to the Secretary of Energy an application at such time, in

			 such manner, and accompanied by such information as the Secretary may

			 require.

				(3)Special

			 considerationIn awarding grants under this section, the

			 Secretary of Energy shall give special consideration to eligible early-career

			 researchers who have followed alternative career paths such as working

			 part-time or in non-academic settings, or who have taken a significant career

			 break or other leave of absence.

				(4)Duration and

			 amountA grant under this section shall be 5 years in duration.

			 An eligible early career-researcher who receives a grant under this section

			 shall receive $100,000 for each year of the grant period.

				(5)Use of

			 fundsAn eligible early career-researcher who receives a grant

			 under this section shall use the grant funds for basic research in natural

			 sciences, engineering, mathematics, or computer sciences at the Department of

			 Energy, particularly the National Laboratories, or other federally-funded

			 research and development center.

				(6)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section—

					(A)$6,500,000 for

			 fiscal year 2007;

					(B)$13,000,000 for

			 fiscal year 2008;

					(C)$19,500,000 for

			 fiscal year 2009;

					(D)$26,000,000 for

			 fiscal year 2010; and

					(E)$32,500,000 for

			 fiscal year 2011.

					4.Advanced Research

			 Projects Authority-Energy

			(a)DefinitionsIn this section:

				(1)ARPA–EThe

			 term ARPA–E means the Advanced Research Projects Authority—Energy

			 established under subsection (b).

				(2)FundThe

			 term Fund means the Acceleration Fund for Research and Development

			 of Energy Technologies established under subsection (c).

				(3)SecretaryThe

			 term Secretary means the Secretary of Energy.

				(4)Under

			 SecretaryThe term Under Secretary means the

			 position of Under Secretary for Science established under section 202(b) of the

			 Department of Energy Organization Act (42 U.S.C. 7132(b)).

				(b)ARPA–E

				(1)EstablishmentThere

			 is established the Advanced Research Projects Authority—Energy.

				(2)DirectorARPA–E

			 shall be headed by a Director, who shall be appointed by the Secretary and

			 report to the Under Secretary.

				(3)ResponsibilitiesThe

			 Director shall use the Fund to award competitive, merit-based grants,

			 cooperative agreements, and contracts to public or private entities (including

			 businesses, federally funded research and development centers, and institutions

			 of higher education) to—

					(A)support basic and

			 applied energy research to promote revolutionary changes in technologies that

			 would promote the missions of the Department of Energy;

					(B)advance the

			 development, testing, evaluation, and deployment of critical energy

			 technologies; and

					(C)accelerate

			 prototyping and development of technologies that would address national energy

			 priorities.

					(4)Targeted

			 competitionsThe Director may solicit proposals to address areas

			 of national need in science and energy technology, as identified by the

			 Director.

				(5)CoordinationThe

			 Director—

					(A)shall ensure that

			 the activities of ARPA–E are coordinated with activities of other appropriate

			 research agencies; and

					(B)may carry out

			 projects under this section jointly with other agencies.

					(6)Personnel

					(A)In

			 generalIn hiring personnel for ARPA–E, the Secretary shall have

			 the hiring and management authorities described in section 1101 of the Strom

			 Thurmond National Defense Authorization Act for Fiscal Year 1999 (Public Law

			 105–261; 5 U.S.C. 3104 note).

					(B)TermThe

			 term of appointments for an employee under subparagraph (A) may not exceed 5

			 years, except that the Secretary may renew the term of appointment of the

			 employee for an additional term of 5 years.

					(7)DemonstrationsThe

			 Director shall periodically hold energy technology demonstrations to improve

			 contact among technology developers, vendors, and acquisition personnel.

				(c)Fund

				(1)EstablishmentThere

			 is established in the Treasury of the United States a revolving fund, to be

			 known as the Acceleration Fund for Research and Development of Energy

			 Technologies, consisting of—

					(A)such amounts as

			 are appropriated to the Fund under paragraph (5); and

					(B)any interest

			 earned on investment of amounts in the Fund under paragraph (3).

					(2)Expenditures

			 from Fund

					(A)In

			 generalSubject to subparagraph (B), on request by the Director,

			 the Secretary of the Treasury shall transfer from the Fund to the Director such

			 amounts as the Director determines are necessary to carry out this

			 section.

					(B)Administrative

			 expensesAn amount not exceeding 5 percent of the amounts in the

			 Fund shall be available for each fiscal year to pay the administrative expenses

			 necessary to carry out this section.

					(3)Investment of

			 amounts

					(A)In

			 generalThe Secretary of the Treasury shall invest such portion

			 of the Fund as is not, in the judgment of the Secretary of the Treasury,

			 required to meet current withdrawals.

					(B)Interest-bearing

			 obligationsInvestments may be made only in interest-bearing

			 obligations of the United States.

					(C)Acquisition of

			 obligationsFor the purpose of investments under subparagraph

			 (A), obligations may be acquired—

						(i)on original issue

			 at the issue price; or

						(ii)by purchase of

			 outstanding obligations at the market price.

						(D)Sale of

			 obligationsAny obligation acquired by the Fund may be sold by

			 the Secretary of the Treasury at the market price.

					(E)Credits to

			 FundThe interest on, and the proceeds from the sale or

			 redemption of, any obligations held in the Fund shall be credited to, and form

			 a part of, the Fund.

					(4)Transfers of

			 amounts

					(A)In

			 generalThe amounts required to be transferred to the Fund under

			 this subsection shall be transferred at least monthly from the general fund of

			 the Treasury to the Fund on the basis of estimates made by the Secretary of the

			 Treasury.

					(B)AdjustmentsProper

			 adjustment shall be made in amounts subsequently transferred to the extent

			 prior estimates were in excess of or less than the amounts required to be

			 transferred.

					(5)Authorization of

			 appropriationsThere are authorized to be appropriated to the

			 Fund—

					(A)$300,000,000 for

			 fiscal year 2007;

					(B)$500,000,000 for

			 fiscal year 2008;

					(C)$700,000,000 for

			 fiscal year 2009;

					(D)$900,000,000 for

			 fiscal year 2010; and

					(E)$1,000,000,000 for

			 fiscal year 2011.

					5.Authorization of

			 appropriations for the Department of Energy for basic researchSection 971(b) of the Energy Policy Act of

			 2005 (42 U.S.C. 16311(b)) is amended—

			(1)in paragraph (2), by striking

			 and at the end;

			(2)in paragraph (3), by striking the period at

			 the end and inserting a semicolon; and

			(3)by adding at the end the following:

				

					(4)$5,320,000,000 for

				fiscal year 2010;

					(5)$5,851,000,000 for

				fiscal year 2011;

					(6)$6,436,000,000 for

				fiscal year 2012; and

					(7)$7,080,000,000 for

				fiscal year

				2013.

					.

			

	

		1.Short titleThis Act may be cited as the

			 Protecting America’s Competitive Edge

			 Through Energy Act of 2006 or the PACE–Energy

			 Act.

		2.DefinitionsIn this Act:

			(1)DepartmentThe

			 term Department means the Department of Energy.

			(2)Institution of higher

			 educationThe term institution of higher education

			 has the meaning given the term in section 2 of the Energy Policy Act of 2005

			 (42 U.S.C. 15801).

			(3)National

			 LaboratoryThe term National Laboratory has the

			 meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.

			 15801).

			(4)SecretaryThe term Secretary means the

			 Secretary of Energy, acting through the Under Secretary for Science appointed

			 under section 202(b) of the Department of Energy Organization Act (42 U.S.C.

			 7132(b)).

			3.Mathematics, science,

			 and engineering education at the Department of Energy

			(a)Science education

			 programsSection 3164 of the Department of Energy Science

			 Education Enhancement Act (42 U.S.C. 7381a) is amended—

				(1)by redesignating

			 subsections (b) through (d) as subsections (c) through (e),

			 respectively;

				(2)by inserting after

			 subsection (a) the following:

					

						(b)Organization of

				mathematics, science, and engineering education programs

							(1)Director of

				Mathematics, Science and Engineering EducationThe Secretary,

				acting through the Under Secretary for Science (referred to in this subsection

				as the Under Secretary), shall appoint a Director of Mathematics,

				Science, and Engineering Education (referred to in this subsection as the

				Director) with the principal responsibility for administering

				mathematics, science, and engineering education programs of the

				Department.

							(2)QualificationsThe

				Director shall be an individual, who by reason of professional background and

				experience, is specially qualified to advise the Under Secretary on all matters

				pertaining to mathematics, science, and engineering education at the

				Department.

							(3)DutiesThe

				Director shall—

								(A)oversee all mathematics,

				science, and engineering education programs of the Department;

								(B)represent the Department

				as the principal interagency liaison for all mathematics, science, and

				engineering education programs, unless otherwise represented by the Secretary

				or the Under Secretary;

								(C)prepare the annual budget

				and advise the Under Secretary on all budgetary issues for mathematics,

				science, and engineering education programs of the Department;

								(D)increase, to the maximum

				extent practicable, the participation and advancement of women and

				underrepresented minorities at every level of science, technology, engineering,

				and mathematics education; and

								(E)perform other such

				matters related to mathematics, science, and engineering education as are

				required by the Secretary or the Under Secretary.

								(4)Staff and other

				resourcesThe Secretary shall assign to the Director such

				personnel and other resources as the Secretary considers necessary to permit

				the Director to carry out the duties of the Director.

							(5)AssessmentThe

				Secretary shall offer to enter into a contract with the National Academy of

				Sciences under which the National Academy, not later than 5 years after, and

				not later than 10 years after, the date of enactment of this paragraph, shall

				assess the performance of the mathematics, science, and engineering education

				programs of the Department.

							(6)Authorization of

				appropriationsThere are authorized to be appropriated such sums

				as are necessary to carry out this

				subsection.

							;

				and

				(3)by striking subsection

			 (d) (as redesignated by paragraph (1)) and inserting the following:

					

						(d)Mathematics, Science,

				and Engineering Education FundThe Secretary shall establish a

				Mathematics, Science, and Engineering Education Fund, using not less than 0.3

				percent of the amount made available to the Department for research,

				development, demonstration, and commercial application for each fiscal year, to

				carry out sections 3165, 3166, and

				3167.

						.

				(b)DefinitionSection

			 3168 of the Department of Energy Science Education Enhancement Act (42 U.S.C.

			 7381d) is amended by adding at the end the following:

				

					(5)National

				LaboratoryThe term National Laboratory has the

				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.

				15801).

					.

			(c)Mathematics, science,

			 and engineering education programsThe Department of Energy

			 Science Education Enhancement Act (42 U.S.C. 7381 et seq.) is amended—

				(1)by inserting after

			 section 3162 the following:

					

						AScience education

				enhancement

						;

				

				(2)in section 3169, by

			 striking part and inserting subpart; and

				(3)by adding at the end the

			 following:

					

						BMathematics, science, and

				engineering education programs

							3170.DefinitionsIn this subpart:

								(1)DirectorThe

				term Director means the Director of Mathematics, Science, and

				Engineering Education.

								(2)National

				laboratoryThe term National Laboratory has the

				meaning given the term in section 2 of the Energy Policy Act of 2005 (42 U.S.C.

				15801).

								1Assistance for specialty

				schools for mathematics and science

								3171.Assistance for

				specialty schools for mathematics and science

									(a)In

				generalConsistent with sections 3165 and 3166, the Director

				shall make available necessary funds for a program using scientific and

				engineering staff of the National Laboratories, in which the staff—

										(1)assists teaching courses

				at statewide specialty secondary schools that provide comprehensive mathematics

				and science (including engineering) education; and

										(2)uses National Laboratory

				scientific equipment in the teaching of the courses.

										(b)Report to

				CongressNot later than 2 years after the date of enactment of

				the Protecting America’s Competitive Edge

				Through Energy Act of 2006, the Director shall submit a report to

				the appropriate committees of Congress detailing the impact of the activities

				assisted with funds made available under this section.

									2Experiential-Based

				Learning Opportunities

								3175.Experiential-based

				learning opportunities

									(a)Internships

				authorizedFrom the amounts authorized under subsection (e), the

				Secretary, acting through the Director, shall establish a summer internship

				program for middle school and secondary school students that shall—

										(1)provide the students with

				internships at the National Laboratories; and

										(2)promote experiential,

				hands-on learning in mathematics or science.

										(b)Eligibility

				criteriaThe Director shall establish criteria to determine the

				sufficient level of academic preparedness necessary for a student to be

				eligible for an internship under this section.

									(c)Priority

										(1)In

				generalThe Director shall give priority for an internship under

				this section to a student who meets the eligibility criteria described in

				subsection (b) and who attends a school—

											(A)(i)in which not less

				than 30 percent of the children enrolled in the school are from low-income

				families; or

												(ii)that is designated with

				a school locale code of 7 or 8 or otherwise designated as a rural school, as

				determined by the Secretary of Education; and

												(B)for which there

				is—

												(i)a high percentage of

				teachers who are not teaching in the academic subject areas or grade levels in

				which the teachers were trained to teach;

												(ii)a high teacher turnover

				rate; or

												(iii)a high percentage of

				teachers with emergency, provisional, or temporary certification or

				licenses.

												(2)CoordinationThe

				Director shall consult with the Secretary of Education in order to determine

				whether a student meets the priority requirements of this subsection.

										(d)Outreach and

				experiential-based programs for minority students

										(1)In

				generalThe Secretary, acting through the Director, in

				cooperation with Hispanic-serving institutions, historically Black colleges and

				universities, tribal colleges, and other minority-serving institutions and

				nonprofit entities with substantial experience relating to outreach and

				experiential-based learning projects, shall establish outreach and

				experiential-based learning programs that will encourage underrepresented

				minority students in kindergarten through grade 12 to pursue careers in math,

				science, and engineering.

										(2)Community

				involvementThe Secretary shall ensure that the programs

				established under paragraph (1) involve, to the maximum extent

				practicable—

											(A)participation by parents

				and educators; and

											(B)the establishment of

				partnerships with business organizations and appropriate Federal, State, and

				local agencies.

											(3)DistributionThe

				Secretary shall ensure that the programs established under paragraph (1) are

				located in various geographic regions of the United States, to the maximum

				extent practicable.

										(e)Authorization of

				appropriationsThere is authorized to be appropriated to carry

				out this section $50,000,000 for each of the fiscal years 2007 through

				2013.

									3National Laboratories

				Centers of Excellence in Mathematics and Science Education

								3181.National Laboratories

				Centers of Excellence in Mathematics and Science Education

									(a)In

				generalThe Secretary shall establish at each of the National

				Laboratories a program to support a Center of Excellence in Mathematics and

				Science at 1 public secondary school located in the region of the National

				Laboratory to provide assistance in accordance with subsection (c).

									(b)GoalsThe

				Secretary shall establish goals and performance assessments for each Center of

				Excellence authorized under subsection (a).

									(c)AssistanceConsistent

				with sections 3165 and 3166, the Director shall make available necessary funds

				for a program using scientific and engineering staff of the National

				Laboratories, during which the staff—

										(1)assists teaching courses

				at the Centers of Excellence in Mathematics and Science; and

										(2)uses National Laboratory

				scientific equipment in the teaching of the courses.

										(d)EvaluationThe Secretary shall consider the results of

				the performance assessments required under subsection (b) in any performance

				review of a National Laboratories management and operations contractor.

									4Summer

				Institutes

								3185.Summer

				institutes

									(a)Definition of summer

				instituteIn this section, the term summer institute

				means an institute at a National Laboratory, conducted during the summer,

				that—

										(1)is conducted for a period

				of not less than 2 weeks;

										(2)includes, as a component,

				a program that provides direct interaction between students and faculty;

				and

										(3)provides for follow-up

				training during the academic year.

										(b)Summer institute

				programs authorizedThe Secretary, acting through the Director,

				shall establish or expand program of summer institutes at each of the National

				Laboratories to provide additional training to strengthen the mathematics and

				science teaching skills of teachers employed at public schools in kindergarten

				through grade 12 education, with a particular focus on teachers of kindergarten

				through grade 8.

									5Distinguished scientist

				program

								3191.Distinguished

				scientist program

									(a)PurposeThe

				purpose of this section is to promote scientific and academic excellence at

				National Laboratories.

									(b)EstablishmentThe

				Secretary, acting through the Director and in consultation with the Director of

				the Office of Science, shall establish a program to support the appointment of

				distinguished scientists by National Laboratories.

									(c)QualificationsSuccessful

				candidates under this section shall be persons who, by reason of professional

				background and experience, are able to bring international recognition to the

				appointing National Laboratory in their field of scientific endeavor.

									(d)SelectionA

				distinguished scientist appointed under this section shall be selected through

				an open peer review process.

									(e)AppointmentAn

				appointment by a National Laboratory under this section shall be at the rank of

				the highest grade of distinguished scientist or technical staff of the National

				Laboratory.

									(f)DurationAn

				appointment under this section shall be for 6 years, consisting of 2 3-year

				funding allotments.

									(g)Use of

				fundsFunds made available under this section may be used

				for—

										(1)the salary of the

				distinguished scientist and support staff;

										(2)undergraduate, graduate,

				and post-doctoral appointments;

										(3)research-related

				equipment;

										(4)professional travel;

				and

										(5)such other requirements

				as the Director determines are necessary to carry out the purpose of the

				program.

										(h)Review

										(1)In

				generalThe appointment of a distinguished scientist under this

				section shall be reviewed at the end of the first 3-year allotment for the

				distinguished scientist through an open peer review process to determine if the

				appointment is meeting the purpose of this section under subsection (a).

										(2)FundingFunding

				of the appointment of the distinguished scientist for the second 3-year

				allotment shall be determined based on the review conducted under paragraph

				(1).

										6Nuclear science

				education

								3195.Nuclear science

				talent expansion program for institutions of higher education

									(a)PurposesThe

				purposes of this section are—

										(1)to address the decline in

				the number of and resources available to nuclear science programs of

				institutions of higher education; and

										(2)to increase the number of

				graduates with degrees in nuclear science, an area of strategic importance to

				the economic competitiveness and energy security of the United States.

										(b)Definition of nuclear

				scienceIn this section, the term nuclear science

				includes—

										(1)nuclear science;

										(2)nuclear

				engineering;

										(3)nuclear chemistry;

										(4)radiochemistry;

				and

										(5)health physics.

										(c)EstablishmentThe

				Secretary, acting through the Director, shall establish in accordance with this

				section a program to expand and enhance institution of higher education nuclear

				science educational capabilities.

									(d)Nuclear science program

				expansion grants for institutions of higher education

										(1)In

				generalThe Secretary, acting through the Director, shall award

				up to 3 competitive grants for each fiscal year to institutions of higher

				education that establish new academic degree programs in nuclear

				science.

										(2)EligibilityTo

				be eligible for a grant under this subsection, an applicant shall partner with

				a National Laboratory or other eligible nuclear entity, as determined by the

				Secretary.

										(3)CriteriaCriteria

				for a grant awarded under this subsection shall be based on—

											(A)the potential to attract

				new students to the program;

											(B)academic rigor;

				and

											(C)the ability to offer

				hands-on learning opportunities.

											(4)Duration and

				amount

											(A)DurationA

				grant under this subsection shall be 5 years in duration.

											(B)AmountAn

				institution of higher education that receives a grant under this subsection

				shall be eligible for up to $500,000 for each year of the grant period.

											(5)Use of

				fundsAn institution of higher education that receives a grant

				under this subsection may use the grant to—

											(A)recruit and retain new

				faculty;

											(B)develop core and

				specialized course content;

											(C)encourage collaboration

				between faculty and researchers in the nuclear science field; or

											(D)support outreach efforts

				to recruit students.

											(e)Nuclear science

				competitiveness grants for institutions of higher education

										(1)In

				generalThe Secretary, acting through the Director shall award up

				to 10 competitive grants for each fiscal year to institutions of higher

				education with existing academic degree programs that produce graduates in

				nuclear science.

										(2)CriteriaCriteria

				for a grant awarded under this subsection shall be based on the potential for

				increasing the number and academic quality of graduates in the nuclear sciences

				that enter into careers in nuclear-related fields.

										(3)Duration and

				amount

											(A)DurationA

				grant under this subsection shall be 5 years in duration.

											(B)AmountAn

				institution of higher education that receives a grant under this subsection

				shall be eligible for up to $250,000 for each year of the grant period.

											(4)Use of

				fundsAn institution of higher education that receives a grant

				under this subsection may use the grant to—

											(A)increase the number of

				graduates in nuclear science that enter into careers in the nuclear science

				field;

											(B)enhance the teaching of

				advanced nuclear technologies;

											(C)aggressively pursue

				collaboration opportunities with industry and National Laboratories; and

											(D)bolster or sustain

				nuclear infrastructure and research facilities of the institution of higher

				education, such as research and training reactors or laboratories.

											(f)Nuclear science talent

				expansion scholarships

										(1)In

				generalThe Secretary, acting through the Director, shall award

				up to 150 competitive scholarships for each fiscal year to be used to provide

				for educational expenses for students at eligible institutions of higher

				education who enter into academic degree programs in nuclear science.

										(2)CriteriaScholarships

				under this subsection shall be awarded competitively based on academic

				merit.

										(3)Duration and

				amount

											(A)DurationScholarship

				assistance under this subsection may be awarded for up to 4 years.

											(B)AmountA

				student who receives a grant under this subsection shall be eligible for up to

				$40,000 for each year of the scholarship period to be used for educational

				expenses (including tuition, books, fees, equipment, room, and board).

											(4)TerminationA

				student who receives a scholarship under this subsection but fails to maintain

				appropriate academic achievement for a year, as determined by the Director,

				shall not be eligible for a scholarship under this subsection for subsequent

				years.

										(5)InternshipThe

				Secretary shall ensure that each student who receives a scholarship under this

				subsection has the opportunity to participate in an internship at a National

				Laboratory during the course of study of the student.

										(g)Authorization of

				appropriations

										(1)Nuclear science program

				expansion grants for institutions of higher educationThere are

				authorized to be appropriated to carry out subsection (d)—

											(A)$1,500,000 for fiscal

				year 2007;

											(B)$3,000,000 for fiscal

				year 2008;

											(C)$4,500,000 for fiscal

				year 2009;

											(D)$6,000,000 for fiscal

				year 2010; and

											(E)$7,500,000 for fiscal

				year 2011.

											(2)Nuclear science

				competitiveness grants for institutions of higher educationThere

				are authorized to be appropriated to carry out subsection (e)—

											(A)$2,500,000 for fiscal

				year 2007;

											(B)$5,000,000 for fiscal

				year 2008;

											(C)$7,500,000 for fiscal

				year 2009;

											(D)$10,000,000 for fiscal

				year 2010; and

											(E)$12,500,000 for fiscal

				year 2011.

											(3)Nuclear science talent

				expansion scholarshipsThere are authorized to be appropriated to

				carry out subsection (f)—

											(A)$6,000,000 for fiscal

				year 2007;

											(B)$12,000,000 for fiscal

				year 2008;

											(C)$18,000,000 for fiscal

				year 2009;

											(D)$24,000,000 for fiscal

				year 2010; and

											(E)$30, 000,000 for fiscal

				year

				2011.

											.

				4.Department of Energy

			 early-career research grants

			(a)PurposeIt

			 is the purpose of this section to authorize research grants in the Department

			 for early-career scientists and engineers for purposes of pursuing independent

			 research.

			(b)Definition of eligible

			 early-career researcherIn this section, the term eligible

			 early-career researcher means an individual who—

				(1)completed a doctorate or

			 other terminal degree not more than 10 years before the date of application for

			 a grant authorized under this section; and

				(2)has demonstrated promise

			 in the field of science, technology, engineering, mathematics, computer

			 science, or computational science.

				(c)Grant program

			 authorized

				(1)In

			 generalThe Secretary shall award not less than 65 grants per

			 year to outstanding eligible early-career researchers to support the work of

			 such researchers in the Department, particularly the National Laboratories, or

			 other federally-funded research and development centers.

				(2)ApplicationAn

			 eligible early-career researcher who desires to receive a grant under this

			 section shall submit to the Secretary an application at such time, in such

			 manner, and accompanied by such information as the Secretary may

			 require.

				(3)Special

			 considerationIn awarding grants under this section, the

			 Secretary shall give special consideration to eligible early-career researchers

			 who have followed alternative career paths such as working part-time or in

			 non-academic settings, or who have taken a significant career break or other

			 leave of absence.

				(4)Duration and

			 amountA grant under this section shall be 5 years in duration.

			 An eligible early career-researcher who receives a grant under this section

			 shall receive $100,000 for each year of the grant period.

				(5)Use of

			 fundsAn eligible early career-researcher who receives a grant

			 under this section shall use the grant funds for basic research in natural

			 sciences, engineering, mathematics, or computer sciences at the Department,

			 particularly the National Laboratories, or other federally-funded research and

			 development center.

				(6)Authorization of

			 appropriationsThere are authorized to be appropriated to carry

			 out this section—

					(A)$6,500,000 for fiscal

			 year 2007;

					(B)$13,000,000 for fiscal

			 year 2008;

					(C)$19,500,000 for fiscal

			 year 2009;

					(D)$26,000,000 for fiscal

			 year 2010; and

					(E)$32,500,000 for fiscal

			 year 2011.

					5.Advanced Research

			 Projects Authority-Energy

			(a)DefinitionsIn

			 this section:

				(1)Advisory

			 BoardThe term Advisory Board means the Advisory

			 Board established under subsection (d).

				(2)Applied energy

			 technologyThe term applied technology means

			 technology used for—

					(A)fossil energy;

					(B)carbon

			 sequestration;

					(C)nuclear energy;

					(D)renewable energy;

					(E)energy distribution;

			 or

					(F)energy efficiency

			 technology.

					(3)AuthorityThe

			 term Authority means the Advanced Research Projects

			 Authority—Energy established under subsection (b).

				(4)DirectorThe

			 term Director means the Director of the Authority appointed under

			 subsection (c)(1).

				(b)EstablishmentThe

			 Secretary shall establish an Advanced Research Projects Authority-Energy to

			 overcome the long-term and high-risk technological barriers in the development

			 of applied energy technologies (including carbon neutral technologies) that

			 hinder the successful implementation of the technologies in commercial

			 markets.

			(c)Director

				(1)AppointmentThe

			 Secretary shall appoint a Director of the Authority.

				(2)QualificationsThe

			 Director shall be an individual who, by reason of professional background and

			 experience, is especially qualified to advise the Secretary on matters

			 pertaining to long-term, high-risk programs to overcome long-term and high-risk

			 technological barriers to the development of applied energy technologies in

			 commercial markets.

				(3)DutiesThe

			 Director shall—

					(A)employ such qualified

			 technical staff as are necessary to carry out the duties of the Authority,

			 including providing staff for the Advisory Committee;

					(B)serve as the selection

			 official for proposals relating to applied energy technologies that are

			 solicited within the Department;

					(C)terminate programs

			 carried out under this section that are not achieving the goals of the

			 programs; and

					(D)perform such duties

			 related to long-term and high-risk technological barriers in the development of

			 applied energy technologies as are determined appropriate by the

			 Secretary.

					(d)Advisory Board

				(1)AppointmentThe

			 Secretary shall, consistent with the Federal

			 Advisory Committee Act (5 U.S.C. App.), establish, and appoint

			 members to, an Advisory Board to make recommendations to the Secretary and the

			 Director on actions necessary to carry out this section.

				(2)QualificationsThe

			 Advisory Board shall consist of individuals who—

					(A)by reason of professional

			 background and experience, are especially qualified to advise the Secretary and

			 the Director on matters pertaining to long-term and high-risk technological

			 barriers in the development of applied energy technologies in commercial

			 markets; and

					(B)are not employees or

			 former employees of the Federal Government.

					(3)TermA

			 member of the Advisory Board shall be appointed for a term of 5 years.

				(4)InformationEach

			 fiscal year, individuals who carry out applied energy technology programs of

			 the Department and staff of the Authority shall provide to the Advisory Board

			 written proposals and oral briefings on long-term and high-risk technological

			 barriers that are critical to overcome for the successful development of

			 applied energy technologies in commercial markets.

				(5)DutiesEach

			 fiscal year, the Advisory Board shall—

					(A)recommend to the

			 Secretary and the Director—

						(i)in order of priority,

			 proposals of applied energy programs of the Department that are critical to

			 overcoming long-term and high-risk technological barriers to enable the

			 successful development of applied energy technologies in commercial markets;

			 and

						(ii)additional programs not

			 covered in the proposals that are critical to overcoming the barriers described

			 in clause (i); and

						(B)make recommendations to

			 the Secretary and the Directory concerning whether programs funded under this

			 section are achieving the goals of the programs.

					(e)ReviewNot

			 later than 3 and 6 years after the date of enactment of this Act, the Secretary

			 shall enter into an agreement with the National Academy of Sciences under which

			 the Academy shall—

				(1)conduct a review to

			 determine whether the activities carried out under this section are overcoming

			 long-term and high risk technological barriers to the successful implementation

			 of applied energy technologies in commercial markets; and

				(2)submit to Congress, the

			 Secretary, and the Director a report describing the results of the

			 review.

				(f)Authorization of

			 appropriationsThere is authorized to be appropriated to carry

			 out this section $250,000,000 for each of fiscal years 2007 through

			 2011.

			6.Authorization of

			 appropriations for the Department of Energy for basic researchSection 971(b) of the Energy Policy Act of

			 2005 (42 U.S.C. 16311(b)) is amended—

			(1)in paragraph (2), by striking

			 and at the end;

			(2)in paragraph (3), by striking the period at

			 the end and inserting a semicolon; and

			(3)by adding at the end the following:

				

					(4)$5,320,000,000 for fiscal

				year 2010;

					(5)$5,851,000,000 for fiscal

				year 2011;

					(6)$6,436,000,000 for fiscal

				year 2012; and

					(7)$7,080,000,000 for fiscal

				year

				2013.

					.

			7.Discovery science and

			 engineering innovation institutes

			(a)In

			 generalThe Secretary shall establish distributed,

			 multidisciplinary institutes (referred to in this section as

			 Institutes) centered at National Laboratories to apply

			 fundamental science and engineering discoveries to technological innovations

			 for the creation of products, processes, and services related to the missions

			 of the Department and the global competitiveness of the United States.

			(b)Topical

			 areasThe Institutes shall support scientific and engineering

			 research and education activities on critical emerging technologies determined

			 by the Secretary to be essential to global competitiveness, including

			 activities related to—

				(1)sustainable energy

			 technologies;

				(2)multi-scale materials and

			 processes;

				(3)micro- and

			 nano-engineering;

				(4)computational and

			 information engineering; and

				(5)genomics and

			 proteomics.

				(c)PartnershipsIn

			 carrying out this section, the Secretary shall establish partnerships between

			 the Institutes and—

				(1)institutions of higher

			 education to—

					(A)train undergraduate and

			 graduate engineering and science students;

					(B)develop innovative

			 educational curricula; and

					(C)conduct research within

			 the topical areas described in subsection (b);

					(2)private industry to

			 develop innovative technologies within the topical areas described in

			 subsection (b);

				(3)State and local

			 governments to promote regionally-based commercialization and entrepreneurship;

			 and

				(4)financing entities to

			 guide successful technology commercialization.

				(d)Merit-based

			 selectionThe selection of Institutes under this section shall be

			 based on merit.

			(e)ReviewNot

			 later than 3 and 6 years after the date of enactment of this Act, the Secretary

			 shall enter into an agreement with the National Academy of Sciences under which

			 the Academy shall—

				(1)conduct a review of the

			 performance of the Institutes under this section; and

				(2)submit to Congress and

			 the Secretary a report describing the results of the review.

				(f)Authorization of

			 appropriationsThere is authorized to be appropriated to carry

			 out the activities of each Institute selected under this section $50,000,000

			 for each of fiscal years 2007 through 2013.

			8.Protecting America’s

			 Competitive Edge (PACE) graduate fellowship program

			(a)Definition of eligible

			 studentIn this section, the term eligible student

			 means a student who attends an institution of higher education that offers a

			 doctoral degree in a field relevant to a mission area of the Department.

			(b)EstablishmentThe

			 Secretary shall establish a graduate fellowship program for eligible students

			 pursuing a doctoral degree in a mission area of the Department.

			(c)Selection

				(1)In

			 generalThe Secretary shall award fellowships to eligible

			 students under this section through a competitive merit review process

			 (involving written and oral interviews) that will result in a wide distribution

			 of awards throughout the United States.

				(2)CriteriaThe

			 Secretary shall establish selection criteria for awarding fellowships under

			 this section that require an eligible student to—

					(A)pursue a field of science

			 or engineering of importance to the mission area of the Department;

					(B)rank in the upper 10

			 percent of the class of the eligible student;

					(C)demonstrate to the

			 Secretary—

						(i)the capacity to

			 understand technical topics related to the fellowship that can be derived from

			 the first principles of the technical topics;

						(ii)imagination and

			 creativity;

						(iii)leadership skills in

			 organizations or intellectual endeavors, demonstrated through awards and past

			 experience; and

						(iv)excellent verbal and

			 communication skills to explain, defend, and demonstrate an understanding of

			 technical subjects related to the fellowship; and

						(D)be a citizen or permanent

			 resident alien of the United States.

					(d)Awards

				(1)AmountA

			 fellowship awarded under this section shall—

					(A)provide an annual living

			 stipend; and

					(B)cover—

						(i)graduate tuition at an

			 institution of higher education; and

						(ii)incidental expenses

			 associated with curricula and research at the institution of higher education

			 (including books, computers and software).

						(2)DurationA

			 fellowship awarded under this section shall be for a period of not longer than

			 5 years.

				(3)PortabilityA

			 fellowship awarded under this section shall be portable with the fellow.

				(e)AdministrationThe

			 Secretary (acting through the Director of Mathematics, Science, and Engineering

			 Education)—

				(1)shall administer the

			 program established under this section; and,

				(2)may enter into a contract

			 with a nonprofit entity to administer the program, including the selection and

			 award of fellowships.

				(f)Revocation

				(1)In

			 generalNothing in this section prevents the Secretary from

			 refusing or revoking a fellowship award, in whole or on part, in the case of

			 any applicant or recipient, if the Secretary determines that such an award is

			 not in the best interests of the United States.

				(2)Non-delegableThe

			 Secretary may not delegate a determination made under paragraph (1).

				(g)Authorization of

			 appropriations

				(1)FellowshipsThere

			 are authorized to be appropriated to award fellowships under this

			 section—

					(A)$4,500,000 for 100

			 fellowships for fiscal year 2007;

					(B)$9,300,000 for 200

			 fellowships for fiscal year 2008 (including non-expiring fellowships for the

			 prior fiscal year);

					(C)$14,500,000 for 300

			 fellowships for fiscal year 2009 (including non-expiring fellowships for prior

			 fiscal years);

					(D)$25,000,000 for 500

			 fellowships for fiscal year 2010 (including non-expiring fellowships for prior

			 fiscal years);

					(E)$35,500,000 for 700

			 fellowships for fiscal year 2011 (including non-expiring fellowships for prior

			 fiscal years);

					(F)$52,500,000 for 1,000

			 fellowships for fiscal year 2012 (including non-expiring fellowships for prior

			 fiscal years); and

					(G)$54,000,000 for 1,000

			 fellowships for fiscal year 2013 (including non-expiring fellowships for prior

			 fiscal years).

					(2)AdministrationThere

			 are authorized to be appropriated for administrative expenses incurred in

			 carrying out this section—

					(A)$1,000,000 for each of

			 fiscal years 2007 and 2008;

					(B)$1,000,000 for fiscal

			 year 2008;

					(C)$1,500,000 for fiscal

			 year 2009;

					(D)$2,500,000 for fiscal

			 year 2010;

					(E)$3,500,000 for fiscal

			 year 2011;

					(F)$5,500,000 for fiscal

			 year 2012; and

					(G)$5,500,000 for fiscal

			 year 2013.

					9.Title IX

			 compliance

			(a)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary of Energy shall submit to the Committee on Energy and

			 Commerce of the House of Representatives and the Committee on Energy and

			 Natural Resources of the Senate a report that describes actions taken by the

			 Department of Energy to implement the recommendations in the report of the

			 Government Accountability Office numbered 04–639.

			(b)ComplianceTo

			 comply with title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et

			 seq.), the Secretary of Energy shall annually conduct compliance reviews of at

			 least 2 recipients of Department of Energy grants.

			

	

		April 24, 2006

		Reported with an amendment

	

